             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MILITARY ORDER OF THE PURPLE HEART                           )
OF THE UNITED STATES OF AMERICA, INC.                        )
5413-B Backlick Road                                         )
Springfield, VA 22151                                        )
                                                             )
        Plaintiff                                            )
                                                             )         Civil Action No.
   v.                                                        )         COMPLAINT
                                                             )         JURY DEMAND
                                                             )
MILITARY ORDER OF THE PURPLE HEART                           )
SERVICE FOUNDATION, INC.                                     )
7008 Little River Turnpike, Suite D                          )
Annandale, VA 22003                                          )
                                                             )
MOPHSF Holdings, LLC                                         )
7008 Little River Turnpike, Suite D                          )
Annandale, VA 22003                                          )
                                                             )
        Defendants                                           )



                                          COMPLAINT

        COMES NOW Plaintiff, Military Order of the Purple Heart of the United States of

America, Inc. (“Order” or “Plaintiff”) by and through its undersigned counsel, who hereby brings

the following complaint against Military Order of the Purple Heart Service Foundation, Inc.

(“Foundation or MOPHSF”) and MOPHSF Holdings, LLC (“Holding Company”), collectively

referred to herein as “Defendants”) for the causes of action stated:

                                            PARTIES

        1.      Plaintiff Order is a District of Columbia not-for profit corporation organized under

section 501(c)(19) of the Internal Revenue Code. The Order is a Congressionally chartered

organization comprised of Purple Heart medal recipients governed by 36 U.S. Code Chapter 1405.
            Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 2 of 18



The corporation is declared, by statute, to be incorporated and domiciled in the District of

Columbia. 36 U.S.C. §140507.

       2.      Defendant Foundation is a Florida not-for-profit corporation organized under

section 501(c)(3) of the Internal Revenue Code. Its principal place of business is Annandale,

Virginia.

       3.      Defendant, Holding Company is a Florida limited liability company. Its sole

member is the Foundation. It was formed to hold the trademarks, trade names, and trade dress

belonging to the Order.

                                JURISDICTION AND VENUE

       1.       This is an action for breach of contract, trademark and service mark infringement

and unfair competition arising under the federal Lanham Act (15 U.S.C. § 1051 et seq.) and District

of Columbia law. Plaintiff seeks damages, attorneys’ fees, costs, and both preliminary and

permanent injunctive relief.

       2.       This Court has subject matter jurisdiction under Section 39 of the Federal

Trademark Act, 15 U.S.C. § 1121, and under 28 U.S.C. §§ 1331, 1338(a) and 1338(b), in that these

claims are brought to determine a question of actual controversy between the parties arising under

the trademark and unfair competition laws of the United States. This Court has supplemental

jurisdiction over the Order’s state law claims, pursuant to 28 U.S.C. § 1367(a).

       3.       Upon information and belief, this Court has personal jurisdiction over the

Foundation pursuant to D.C. Code §13-422, in that the Foundation was organized under the laws

of the District of Columbia.

       4.       In the alternative, the Court has personal jurisdiction over the Foundation pursuant

to D.C. Code §13-423(a) in that the Foundation is transacting business in the District of Columbia



                                                2
              Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 3 of 18



and/or has committed unlawful acts outside the District of Columbia which have caused injury to

the Plaintiff within the District of Columbia.

       5.        This Court has personal jurisdiction over the Holding Company pursuant to D.C.

Code §13-423(a), in that the Holding Company is business in the District of Columbia and/or has

committed unlawful acts outside the District of Columbia which have caused injury to the Plaintiff

within the District of Columbia.

        6.       Venue properly lies in this Judicial District under 28 U.S.C. § 1391(b), because a

substantial portion of the events giving rise to Plaintiff’s claims arose in this Judicial District.



                          FACTS COMMON TO ALL CLAIMS

        7.       The Purple Heart is a United States military decoration awarded in the name of

the President to those wounded or killed while serving with the U.S. military. It is widely

recognized as one of the most prestigious medals given to a member of the military.

        8.       As the oldest medal in US history, created by General George Washington during

the Revolutionary War, the Purple Heart and its significance is widely recognized by Americans.

        9.       The Order was established in 1932. The Order’s members are all recipients of the

Purple Heart Medal. The Order received its Congressional Charter in 1958. At that time, Congress

granted rights to the Purple Heart and associated images to the Order.

        10.      Today, the Order provides charitable services to Veterans and their families,

including funding of Veterans Service Officers. More than sixty (60) Veterans Service Officers

(VSO) are employed by the Order. Many VSOs work in local VA clinics, VA Hospitals and are

available to assist all veterans. Last year, these VSOs assisted 135,000 veterans in filing claims

with the Department of Veterans Affairs (VA) resulting in the award of over $140 million in



                                                   3
               Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 4 of 18



benefits to those veterans. In 90% of attempts to help veterans, the Order’s VSOs were successful.

The VSOs are highly skilled and many have more than a decade of experience. The majority of

the operating budget of the Order is payroll for the VSOs.

       11.        In 2016, the Order was the first National Service Organization to create a Suicide

Awareness Program and appoint a National Officer for the position. The Order has developed a

suicide prevention program to combat this pervasive and persistent cause of death among veterans.

VSOs play an essential role in the Order’s program. Veterans, their families or friends may call,

go online, or contact a member of the Order to request help oftentimes through one of the 500 local

MOPH chapters in all 50 States, Puerto Rico and Guam. A VSO will be assigned to the Veteran

in need and will immediately contact that veteran. The Order can provide many types of assistance

in addition to the personal contact by a VSO: adaptive fixtures or modifications to a home,

assistance in paying rent or coming up to date on a mortgage or rent to avoid eviction, establishing

eligibility for assistance, navigating the VA bureaucracy and many more areas.

       12.        In 1957 the Order established the Foundation with the sole purpose to raise funds

for the Order’s charitable activities. The Foundation successfully funded the Order’s operations

for decades.

       13.        Currently, the several trademarks for the “Military Order of the Purple Heart” are

registered with the U.S. Patent and Trademark Office, including U.S. Reg. 2,208,425 (the “‘425

Registration”).

       14.        The ‘425 Registration is listed in the records of the United States Patent and

Trademark Office as having been assigned to the Holding Company.

       15.        The Holding Company is the registrant of several additional trademarks including

the words “Purple Heart”, and these registrations all refer to the ‘425 Registration.



                                                  4
               Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 5 of 18



         16.     The Foundation was established to, and did in fact, act as a licensee of the Order

for many years. The use of the Order’s trademarks by the Foundation inures to the benefit of the

Order.

         17.     The Foundation was legally obligated to, and did, provide proceeds from

exploitation of the Order’s trademarks to the Order, until its recent repudiation.

         18.     On September 1, 2016 an Agreement was executed between the Order and the

Foundation regarding the operations of the Foundation.

         19.     The Agreement intended to place the trademarks in a new entity, which was

eventually named MOPHSF Holdings. The new entity licensed the trademarks to the Order and

the Foundation, and was further empowered to sub-license the trademarks to third parties with the

unanimous consent of the Board of Directors of the Holding Company.

         20.     The Foundation and the Holding Company have established agreements with

manufacturers of consumer goods whereby the current trademarks, trade names and trade dress

registered by the Order are licensed for use and a portion of the profits from the sale of these goods

goes to the Foundation.

         21.     Upon information and belief, the Foundation is still collecting a portion of the

profits made from the trademarked items.

         22.     The Foundation also solicits donations through its website, where the Foundation

holds itself out as the fundraising arm of the Order, and displays the Military Order of the Purple

Heart name and registered trademark symbol.

         23.     Without funding, the Order will be unable to continue operations. Employees of

the order, including more than 60 VSOs will be laid off. Veterans Service Officers, certified to

practice and highly experienced in such practice before the Department of Veterans Affairs, will



                                                  5
                Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 6 of 18



be forced to find other work. Even if funding is eventually restored, their experience and skill will

be impossible to recover. The lack of assistance in obtaining VA disability claims, pension claims,

and other veterans benefits will affect the thousands of veterans. The absence of the VSOs will

cause the suicide prevention programs collapse. If even one veteran carries out a suicide plan

when a VSO could have helped, that will be unacceptable.

          24.     The 2016 Agreement requires the Foundation not only to keep the Order informed

of the financial and operation status of the Foundation but also allow officers of the Order to review

the Foundation’s financial and operating documents. To date the Foundation has not provided the

Order with the required documentation despite repeated requests.

          25.     In contravention of the 2016 Agreement, the National Commander of the Order

was not given the opportunity to be present during a meeting of the Board of Directors of the

Foundation but instead was expelled.

          26.     Per the 2016 Agreement, the Foundation is required to fund the Order’s operating

budget.

          27.     The Foundation agreed, in writing, to provide a $6.4 million operating budget to

the Order for the 2019 fiscal year.

          28.     On February 13, 2019 the Foundation informed the Order via telephone that they

would be providing only $25,000 per month, or $300,000.00 over the course of the entire year,

well below the $533,0000 per month operation budget that was submitted and accepted by the

Foundation as being reasonable.

          29.     The Foundation has since stopped funding the Order altogether.




                                                  6
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 7 of 18



       30.      In March 2019 the Foundation CEO sent the Foundation Board Members a

Financial Summary for their March 25, 2019 meeting. The report shows zero future funding for

the Order.

       31.      Upon information and belief, the Foundation has recently provided donations of

over $100,000 to other charities.

       32.      Section 3.3 of the 2016 Agreement states:

       Third, the Service Foundation will fund the reasonable budget submitted to it by

       the Order and as approved by the National Finance Committee of the Order,

       including but not limited to: “grandfathered states”, Service Officer Program,

       legislative affairs, public relations, Ladies Auxiliary, annual convention,

       membership services, member recruitment, scholarships and other expenses.

       33.      The Foundation has breached Section 3.3.

       34.      Various remedies are provided for breach of the Agreement by the Foundation.

       35.      Section 5.2 of the 2016 Agreement provides:

       In the event of the dissolution of the Service Foundation, or should the Service Foundation

       otherwise go out of business, or the Service Foundation does not fund the Order, the assets

       or the control of the new entity, will be transferred to the Order. In addition, the Service

       Foundation agrees to take all reasonable legally permissible steps to prevent the

       trademarks, trade names, and trade dress held by the new entity from being acquired or

       transferred to any third party other than the Order.

       36.      Therefore, as a result of the failure of the Foundation to fund the Order, Section

5.2 compels an automatic transfer of the assets or control of the Holding Company to the Order.




                                                 7
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 8 of 18



       37.      The Foundation agreed in Section 5 of the 2016 Agreement that the Holding

Company will hold all of its “current trademarks, trade names, and trade dress that the parties now

or may hold in the future.”

       38.      Pursuant to the Agreement, the Order is owner of all of the “Purple Heart”

trademarks of the Foundation or the Holding Company.

       39.      The Foundation sent a letter to the Order in 2018 asserting that the 2016

Agreement was null and void.

       40.      The Foundation filed suit against the Order on January 25, 2019, alleging that the

2016 Agreement was terminated, and that Foundation had no further obligations under that

Agreement.

       41.      The continued use of the trademarks and symbols of the Order by the Foundation,

when the funds raised do not, in fact, go to or for benefit of the Order is deceptive and misleading.

       42.      The Order’s marks are “inherently distinctive” marks and thus are conceptually

strong and afforded the greatest protection.

       43.      The Order’s unregistered marks include:




                                                 8
Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 9 of 18




                            9
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 10 of 18



       44.      The confusingly similar marks of the Foundation and the Holding Company are:




       45.      As a result of the Order’s longstanding use, advertising and promotion of the

“Purple Heart” Marks, by itself or under its control, the Order’s Marks have acquired a special

significance and meaning to the consuming public as identifying the Order as the source of origin

of goods and services that bear the marks. The Order’s Marks are broadly recognized, nationally

well-known and famous.

       46.      Based on the Order’s long and extensive use of the Order’s marks, and the waiver

of rights expressed by the Foundation by relinquishing its rights under the 2016 Agreement, the

                                               10
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 11 of 18



Order owns the exclusive right to use those marks in connection with fundraising and providing

services throughout the United States.

       47.      The Foundation and the Holding Company infringe upon the Order’s marks by

presenting themselves to the public as the fundraising arm of the Order, while failing to transfer

the funds raised to the Order, and instead funding separate initiatives distinct from the needs and

services of The Order.

       48.      The Foundation and the Holding Company’s use of the “Purple Heart” marks in

the manner alleged herein is likely to confuse or deceive the public into believing that the

Foundation and the Holding Company Defendants’ business and commercial activities are owned,

authorized, and/or sponsored by the Order, or licensed or otherwise approved by or affiliated with

The Order, when they are not.

                            COUNT I - BREACH OF CONTRACT

       49.     Plaintiff incorporates ¶¶1-48 of this Complaint herein.

       50.     The Foundation has failed to fund the Order’s operating budget, in breach of the

Agreement. The Agreement requires that the Foundation “will fund the reasonable budget

submitted to it by the Order and as approved by the National Finance Committee of the Order,

including but not limited to: ‘grandfathered states’, Service Officer Program, legislative affairs,

public relations, Ladies Auxiliary, annual convention, membership services, member recruitment,

scholarships and other expenses.” Agreement, para 3.3.

       51.     In accordance with the Agreement, the Order presented a reasonable operating

budget to the Foundation. The Chairman of the Foundation’s board of directors notified the Order

in writing that the Foundation would provide a grant of $6.4 million dollars for the current fiscal

year. On February 13, 2019, the Foundation notified the Order via telephone that the Foundation



                                                11
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 12 of 18



would only provide a grant of $25,000 per month for the foreseeable future. The Order requested

notice in writing of this decrease, but has not received it.

       52.     As a direct and proximate result of this breach, the Order has suffered and will

continue to suffer damages. The Foundation’s failure to fund the Order will result in termination

of the services that the Order currently provides. The Order will be unable to pay its employees,

including the Veterans Service Officers who currently are certified to practice before the

Department of Veterans Affairs. Once these employees are forced to find new employment, their

years and, in some cases, decades of experience will be lost. This loss will have a ripple effect

through the VA as claims take additional time to perfect and require additional review by VA

employees. This will ultimately have a negative impact on the thousands of veterans who are

assisted by the Order.

                             COUNT II - BREACH OF CONTRACT

       53.     Plaintiff incorporates ¶¶1-48 of this Complaint herein.

       54.     The Foundation has refused to grant officers of the Order access to financial and

operating records for the entire year 2018 in breach of the Agreement.             According to the

Agreement, the Foundation must provide the Order with an opportunity to review financial and

operating documents including statements of profit and loss.

       55.     Despite demand to review these documents and information, the Foundation has

refused.

       56.     As a direct and proximate result of this breach, the Order has suffered and will

continue to suffer damages. The lack of funding by the Foundation is a result of its financial status.

The Foundation is required to inform the Order of the financial status. Without information about

the Foundation’s finances, the Order is unable to take steps to mitigate the Foundation’s failure to



                                                  12
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 13 of 18



fund the Order’s operations, or to take any other possible corrective action base on the state of the

Foundation’s finances.

                         COUNT III - BREACH OF CONTRACT

       57.      Plaintiff incorporates ¶¶1-48 of this Complaint herein.

       58.      The Foundation has refused to provide an individual with knowledge of the

finances of the Foundation to answer questions. According to the Agreement, the Foundation must

provide the Order with an opportunity to review financial and operating documents including

statements of profit and loss. At the same time the Foundation must answer questions raised by

review of the financial documents.

       59.      Despite demand to review these documents and information, the Foundation has

refused.

       60.      As a direct and proximate result of this breach, the Order has suffered and will

continue to suffer damages. The Foundation is required to inform the Order of the financial status.

Without information about the Foundation’s finances, the Order is unable to take steps to mitigate

the Foundation’s failure to fund the Order’s operations, or to take any other possible corrective

action base on the state of the Foundation’s finances.

                         CLAIM IV - BREACH OF CONTRACT

       61.      Plaintiff incorporates ¶¶1-48 of this Complaint herein.

       62.      The Foundation has refused provide an annual report in breach of the Agreement.

       63.       Despite demands to review these documents and information, the Foundation has

refused.

       64.      As a direct and proximate result of this breach, the Order has suffered and will

continue to suffer damages. The Foundation is required to inform the Order of the financial status.



                                                 13
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 14 of 18



Without information about the Foundation’s finances, the Order is unable to take steps to mitigate

the Foundation’s failure to fund the Order’s operations, or to take any other possible corrective

action base on the state of the Foundation’s finances.

    CLAIM V – TRADEMARK AND SERVICE MARK INFRINGEMENT RE: THE
                     LANHAM ACT, 15 U.S.C. § 1114

       65.       Plaintiff incorporates ¶¶1-48 of this Complaint herein.

       66.      Plaintiff’s federally-registered marks are strong and distinctive. The federal

registrations owned by Plaintiff have achieved incontestable status under 15 U.S.C. § 1065 and

presently remain in full force and effect. Those registrations include use of the marks in connection

with “providing scholarships, tuition assistance and financial aid to combat-wounded veterans,

their dependents and survivors.” And “association services, namely, promoting the interests of

combat-wounded veterans, their dependents and survivors.”

       67.      In addition, Plaintiff’s registered marks are used in connection with the sale of

various items of promotional goods.

       68.      The Foundation’s and the Holding Company’s aforesaid use of the Order’s marks

as part of their name, service mark and trademark infringes upon the exclusive rights owned by

Plaintiff in its federally-registered marks and constitutes a violation of 15 U.S.C. § 1114.

       69.      Defendants’ willful and infringing conduct has caused, and is causing, irreparable

harm to Plaintiff’s trademark rights and will continue unless enjoined by the Court. Moreover,

Plaintiff is without an adequate remedy at law to halt such ongoing unlawful conduct.

   COUNT VI: UNFAIR COMPETITION - THE LANHAM ACT, 15 U.S.C. § 1125(A)

       70.      Plaintiff incorporates ¶¶1-48 of this Complaint herein.




                                                 14
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 15 of 18



       71.      Defendants’ unauthorized use of the Infringing Mark in connection with

fundraising and veterans support services has been made, advertised and otherwise promoted in

interstate commerce within the meaning of the federal Lanham Act.

       72.      Defendants’ unauthorized use of the Infringing Marks is likely to cause confusion,

mistake and/or deception as to the source, association, approval or sponsorship of those services.

The relevant trade and public are likely to falsely and erroneously believe that Defendants’ mark

and services are sponsored by, licensed by, or somehow associated with Plaintiff.

       73.      By way of their aforesaid conduct, Defendants’ use of the Infringing Mark falsely

represents that their services and goods are connected or associated with the services and goods of

Plaintiff, all to the harm and damage to Plaintiff’s own goodwill in the marks. Such willful and

intentional conduct on the part of Defendants places Plaintiff’s own reputation beyond its control,

thereby causing irreparable injury to Plaintiff and amounts to unfair competition under Section

43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       74.      Defendants’ willful and infringing conduct has caused, is causing, and will cause,

irreparable harm to Plaintiff’s trademark rights and that conduct will continue unless enjoined by

the Court. Moreover, Plaintiff is without an adequate remedy at law to halt such ongoing unlawful

conduct.

                          COUNT VII:
  COMMON LAW TRADEMARK AND SERVICE MARK INFRINGEMENT, TRADE
    NAME INFRINGEMENT AND UNFAIR COMPETITION RE: DISTRICT OF
                          COLUMBIA
       75.      Plaintiff incorporates ¶¶1-48 of this Complaint herein.

       76.      Defendants’ conduct, as alleged above, amounts to trademark and service mark

infringement, trade name infringement and unfair competition under the common law of the




                                                15
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 16 of 18



District of Columbia. Defendants’ conduct has been wanton, willful and undertaken in reckless

disregard for the superior trademark rights of the Plaintiff.

       77.        Defendants’ wanton, willful and wrongful acts of infringement and unfair

competition irreparably harm Plaintiff and that conduct will continue unless enjoined by the Court.

Moreover, Plaintiff is without an adequate remedy at law to halt such unlawful conduct.

                                         PRAYER FOR RELIEF

WHEREFORE, the Plaintiff requests the Court grant judgment as follows:

       1. Finding that Defendants have breached their contractual obligations to Plaintiff.

       2. Directing the Defendants to return all of Plaintiff’s registered trademarks to the

             Plaintiff.

       3. Finding that Defendants have infringed the Purple Heart marks under §§ 32 and 43(a)

             of the Federal Trademark Act; and,

       4. Finding that Defendants committed acts of trademark and service mark infringement,

             trade name infringement and unfair competition under the District of Columbia

             common law.

       5. Permanently enjoining Defendants and each of their agents, employees, servants,

             attorneys, successors, affiliates and assigns, and all others in privity or acting in active

             concert or participation with any of them be preliminarily and permanently enjoined

             from:

                 a. Using any trademark, service mark, domain name, trade name, corporate name,

                     fictitious business name containing the words, “PURPLE HEART” or the string

                     “PURPLEHEART” with any spacing or punctuation, or any colorable imitation

                     thereof;



                                                   16
             Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 17 of 18



               b. Using the words “PURPLE HEART” in any social media account ID,

                  including, but not limited to any account ID for Facebook, Twitter, Instagram

                  and/or YouTube;

               c. Using the words “PURPLE HEART”, or any colorable imitation thereof, in

                  any email address;

               d. Using the words “PURPLE HEART”, or any colorable imitation thereof, alone

                  or in combination with other words, letters and/or symbols, in any manner

                  which misleads, confuses or deceives or is otherwise likely to mislead, confuse

                  or deceive the trade and/or public as to the origin, affiliation, association or

                  connection of Defendants’ goods and/or services with Plaintiff’s goods and/or

                  services;

               e. Committing any acts calculated to cause persons to falsely believe that the

                  services of Defendants are associated or connected with, or authorized or

                  licensed by, the Plaintiff; and

               f. Competing unfairly with Plaintiff or otherwise injuring Plaintiff's business

                  reputation in the manner complained of herein.

       6.       Directing that Defendants account for and pay over to the Plaintiff any and all

profits received and withheld by them or either of them from the sale of any goods in connection

with their use of the words “PURPLE HEART” and/or as part of a name or mark.

       7.       Awarding Plaintiff damages for breach of contract in an amount of be determined.

       8.       Awarding Plaintiff treble damages pursuant to 15 U.S.C. §1117(a).

       9.       Awarding Plaintiff punitive damages in an amount to be determined.

       10.      Granting Plaintiff its reasonable attorneys’ fees in accordance with 15 U.S.C.

§1117(a).


                                                17
      Case 1:19-cv-00996 Document 1 Filed 04/09/19 Page 18 of 18



11.      Granting such other and further relief as it shall deem appropriate.

                                              Respectfully submitted,



                                                     /s/

                                              Michael C. Fallings, Esq.
                                              (DC Bar # 19389)
                                              Tully Rinckey PLLC
                                              3724 Executive Center Drive Suite 205
                                              Austin, TX 78731
                                              Tel.: (512)225-2822




                                         18
